C. A. 7th Cir. [Certiorari granted, 450 U. S. 979.] TWA’s motion to limit review in No. 80-951 to the order of the District Court entitled “Order Awarding Seniority,” and thereafter to dismiss Nos. 78-1545 and 78-1549 as moot, is denied. Motion filed by petitioners in No. 78-1545 (the “plaintiff class”), requesting that the Court (1) grant TWA’s motion; or (2) order TWA and the plaintiff class to stipulate to dismissal of the writs in Nos. 78-1545 and 78-1549; or (3) dismiss Nos. 78-1545 and 78-1549 as moot, is denied. No. 78-1549 is removed from the argument calendar, and further consideration of the case is deferred. The writ of certiorari in No. 80-951 is limited to Questions 1 and 2 presented by the petition and is otherwise dismissed as improvidently granted.
Justice Stevens took no part in the consideration or decision of these motions.